Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response filed on 09/17/2019: 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 have been rejected below.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7, 13-14, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 13 and 18 recite the limitation:
determining a control difference between: 
a) the control command, being generated by a first control algorithm, and 
b) a second control command generated by a second control algorithm… and 
if the control difference satisfies a control threshold, then… b) generating the fault response.

More specifically, the claims cite that “the fault response” is generated based on a direct comparison between different control algorithms within the vehicle. However, “the fault response” was previously defined in claims 1, 11 and 16 (from which claims 6, 13 and 18 each depend upon) as being generated based on determining a difference between an expected response of the control command by the ADV and the feedback corresponding to the control command (note: the “feedback corresponding to the control command” is described in applicant’s specification as being measurement of an actual parameter pertaining to a vehicle ie the actual position of a vehicle as oppose to the expected position, see ¶[18] for example). Therefore it is unclear if the “fault response” disclosed as being generated in claims 6, 13 and 18 are intended to be the same as the “fault response” generated in claims 1, 11 and 16 or different. Both “fault response” possess the same name however are generated based two completely distinct situations (a comparison of what the autonomous vehicle is expected to be doing vs what it is actually doing and a comparison between two distinct control algorithms). For the same of this action, the “fault responses” are interpreted as being two distinct “fault responses” that are each generated based on the respective issue they are monitoring. 
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji (US 2020/0371534).
With respect to claim 1 Ji teaches a method for monitoring an autonomous driving vehicle (ADV), the method comprising:
receiving, at a control module (Ji Fig. 1, 2 element 600 ¶[40]), planning and control data from a planning module (Ji Fig. 1, 2 element 612, ¶[53, 61]), the planning and control data representing a path generated by the planning module based on perception data perceiving driving environment surrounding the ADV (Ji Fig. 1, 2 element 612, ¶[53, 61]); and 
in response to the planning and control data, performing by the control module, generating a control command to control the ADV to move according to the path (Ji ¶[73]), 
sensing feedback of the ADV in response to the control command (Ji ¶[74, 81, 109]), 
determining a difference between an expected response of the control command by the ADV and the feedback corresponding to the control command (Ji ¶[74, 81, 109]), and 
if the difference satisfies a threshold, generating a fault response including, providing a visual indication of a fault (Ji Fig. 1 element 301 ¶[39, 42-44, 73]), and 
controlling the ADV with a remedial control command (Ji ¶[74, 81, 109]).

With respect to claim 11 Ji teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving, at a control module (Ji Fig. 1, 2 element 600 ¶[40]), planning and control data from a planning module (Ji Fig. 1, 2 element 612, ¶[53, 61]), the planning and control data representing a path generated by the planning module based on perception data perceiving driving environment surrounding the ADV (Ji Fig. 1, 2 element 612, ¶[53, 61]); and 
in response to the planning and control data, performing by the control module, generating a control command to control the ADV to move according to the path (Ji ¶[73]), 
sensing feedback of the ADV in response to the control command (Ji ¶[74, 81, 109]), 
determining a difference between an expected response of the control command by the ADV and the feedback corresponding to the control command (Ji ¶[74, 81, 109]), and 
if the difference satisfies a threshold, generating a fault response including, providing a visual indication of a fault (Ji Fig. 1 element 301 ¶[39, 42-44, 73]), and 
controlling the ADV with a remedial control command (Ji ¶[74, 81, 109]).

With respect to claim 16 Ji teaches a data processing system, comprising a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including 
receiving, at a control module (Ji Fig. 1, 2 element 600 ¶[40]), planning and control data from a planning module (Ji Fig. 1, 2 element 612, ¶[53, 61]), the planning and control data representing a path generated by the planning module based on perception data perceiving driving environment surrounding the ADV (Ji Fig. 1, 2 element 612, ¶[53, 61]); and 
in response to the planning and control data, performing by the control module, generating a control command to control the ADV to move according to the path (Ji ¶[73]), 
sensing feedback of the ADV in response to the control command (Ji ¶[74, 81, 109]), 
determining a difference between an expected response of the control command by the ADV and the feedback corresponding to the control command (Ji ¶[74, 81, 109]), and 
if the difference satisfies a threshold, generating a fault response including, providing a visual indication of a fault (Ji Fig. 1 element 301 ¶[39, 42-44, 73]), and 
controlling the ADV with a remedial control command (Ji ¶[74, 81, 109]).

With respect to claim 2 Ji teaches a method wherein the control command includes a turn signal or a horn (Ji Fig. 1 element 430 ¶[43] “steering control system”).

With respect to claim 3 Ji teaches a method wherein the feedback is sensed by one or more sensors of the ADV, including at least one of a speed sensor, an 1IU, a voltage or current sensor, a microphone, or a light sensor (Ji Fig. 1, element 230 ¶[41]).

With respect to claim 4 Ji teaches a method wherein the remedial control command comprises a brake command (Ji Fig. 1 element 420 ¶[43]).

With respect to claims 5, 12 and 17, Ji teaches a method wherein the control command includes an acceleration command, a throttle command, a steering command, or a brake command (Ji Fig. 1 element 420 ¶[43]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0371534) in view of Das (US 20190283768) and Zuo (US 20200363816).
With respect to claims 6, 13, and 18, Ji does not teach a method further comprising:
determining a control difference between a) the control command, being generated by a first control algorithm, and b) a second control command generated by a second control algorithm that includes a proportional integral derivative (PID), the first control algorithm being different from the second control algorithm, and if the control difference satisfies a control threshold, then a) controlling the ADV with the second control command generated by the PID, or b) generating the fault response.

Das teaches determining a control difference between 
a) the control command, being generated by a first control algorithm (Das Fig. 1 element ECU 1 ¶[44, 51-53]), and 
b) a second control command generated by a second control algorithm, the first control algorithm being different from the second control algorithm (Das Fig. 1 element ECU 3 ¶[44, 51-53]), and 
if the control difference satisfies a control threshold, then a) controlling the ADV with the second control command, and/or b) generating the fault response (Das ¶[18, 51-53] wherein ECU 3 is used for emergencies).
Thus as shown above Ji teaches a base invention of a method for monitoring an autonomous driving vehicle. Das teaches a technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then a) controlling the ADV with the second control command generated by the PID, and/or b) generating the fault response applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Das to the base invention of Ji since it would have resulted in the predictable result of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then a) controlling the ADV with the second control command generated by the PID, and/or b) generating the fault response and would have improved the system by implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji to apply the technique from the teachings of Das because the technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then a) controlling the ADV with the second control command generated by the PID, and/or b) generating the fault response taught by Das was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Ji to yield the improvement of implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer stated above and the results would have been predictable to one of ordinary skill in the art.
However, the combination of Ji and Das does not teach a second control command generated by a second control algorithm that includes a proportional integral derivative (PID), or controlling the ADV with the second control command generated by the PID.
Zuo teaches a control command for an autonomous vehicle generated by a control algorithm that includes a proportional integral derivative (PID) (Zuo ¶[53]), and controlling the ADV with the control command generated by the PID (Zuo ¶[53]).
Thus as shown above, Ji in view of Das teaches the limitation of comparing the output of two controllers on a vehicle and based on the comparison, if the control difference satisfies a control threshold, then a) controlling the ADV with the second control command, and/or b) generating the fault response except does not explicitly teach wherein the second controller is a PID controller. Das teaches a control command for an autonomous vehicle that includes a proportional integral derivative (PID) as well as its function. Furthermore the use of a PID controller allows a system to automatically apply an accurate and responsive correction to a control function and thus would correct for errors that occur during operation of the vehicle. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a second control command for an autonomous vehicle that includes a proportional integral derivative (PID) in place of one of the controllers that does not use a PID signal as taught by Ji in view of Das. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji in view of Das, such that the second control command for an autonomous vehicle is generated using a proportional integral derivative (PID) as taught by Zuo to yield the benefit of a second controller which can automatically apply an accurate and responsive correction to a control function and correct for errors that occur during operation of the vehicle while determining a fault or a change in control  because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

With respect to claims 7, 14, and 19 Ji as modified in claims 6, 13 and 18 teaches a method, wherein the first control algorithm includes model predictive control (MIPC) (Zuo Fig. 2b MPC control module ¶[30]).

Claim(s) 8-10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0371534) in view of Basnayake (US 2013/0197795).
With respect to claims 8, 15 and 20 Ji teaches a method, further comprising:
determining a location difference between an expected location of the ADV and a determined location of the ADV (Ji ¶[74, 81, 109]); and 
if the location difference satisfies a location threshold, then generating the fault (Ji ¶[74, 81, 109]).
Ji does not explicitly teach the limitation of “if the ADV is not currently replanning a route of the ADV by the planning module” performing the steps cited above. 
Basnayake teaches a method for estimating the position of a vehicle wherein when it is determined that a vehicle is recalculating a route, the system halts a vehicle location process (Basnayake ¶[49]). This anticipates the limitation of “if the ADV is not currently replanning a route of the ADV by the planning module, [performing the vehicle location process]” as claimed by applicant since determining that a recalculation is in progress and preventing a vehicle location process from occurring is the same as determining that a recalculation is not in progress and allowing the vehicle location process to occur. 
Thus as shown above Ji teaches a base invention of a method for monitoring an autonomous driving vehicle. Basnayake teaches a technique of only allowing a vehicle process to occur if the ADV is not currently replanning a route of the ADV by the planning module applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Basnayake to the base invention of Ji since it would have resulted in the predictable result of only allowing a vehicle process to occur if the ADV is not currently replanning a route of the ADV by the planning module and would have improved the system because vehicle location processes are dependent on knowing the route of the vehicle and if the current route data is being updated it would be only logical to wait for the new updated data to become available before continuing a vehicle location process that is dependent on said data and in doing so avoids errors from using out of date data. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji to apply the technique from the teachings of Basnayake because the technique of only allowing a vehicle process to occur if the ADV is not currently replanning a route of the ADV by the planning module taught by Basnayake was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Ji to yield the improvement of waiting for new updated data to become available and avoiding errors from using out of date data and the results would have been predictable to one of ordinary skill in the art.
With respect to claim 9 Ji as modified in claim 8 teaches a method, wherein the expected location of the ADV is based on a previous location of the ADV and a trajectory of the ADV (Ji ¶[74, 81, 109]).
With respect to claim 10 Ji as modified in claim 8 teaches a method, wherein the determined location of the ADV is based on global positioning system (GP S) (Ji ¶[41]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665